Citation Nr: 0714224	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to a rating higher than 10 percent for left 
shoulder sprain and residuals of a clavicle fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1981 to August 2001. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2004, by a 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The left shoulder sprain and residuals of a clavicle fracture 
are manifested by painful motion, excess fatigability, and 
weakened grip, but limitation of motion at shoulder level or 
midway between the side and shoulder level or dislocation or 
malunion or nonunion of the clavicle is not demonstrated. 


CONCLUSION OF LAW

The schedular criteria for a rating higher than 10 percent 
for left shoulder sprain and residuals of a clavicle fracture 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5203 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004 and April 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence of a worsening of the 
veteran's left shoulder disability.  The veteran was informed 
that VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit evidence, which would include evidence in his 
possession that pertained to the claim.  The notice included 
the general provisions for rating a disability and for the 
effective date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice did not include the 
criteria for rating the disability at this stage of the 
appeal when the veteran already has notice of the rating 
criteria, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance regarding the degree of disability has not 
prejudiced the veteran's appeal.  Wensch v. Principi, 15 Vet. 
App. 362, 268 (2002) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded a VA 
examination.  Although the veteran has indicated that surgery 
has been suggested, there is no objective evidence of a 
material change in the severity of the veteran's service-
connected disability since he was last evaluated in May 2005 
and reexamination for this appeal is not warranted.  Any 
subsequent material change in the disability may support a 
future claim for increase.  As the veteran has not identified 
any additional evidence pertinent to the current claim, not 
already of record, no further assistance to the veteran is 
required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence

Service medical records show that the veteran sustained a 
left clavicle fracture in May 1984.  In a rating decision in 
October 2001, the RO granted service connection for a left 
shoulder sprain and residuals of a clavicle fracture and 
assigned a 10 percent rating under Diagnostic Code 5203. 

The current claim for increase was received at the RO in 
February 2004. 

On VA examination in August 2004, the veteran stated that he 
had never regained full strength and range of motion in the 
left shoulder.  He complained of pain in the shoulder with 
lifting and moving his arm up and down.  

On evaluation there was no swelling, redness, heat, crepitus, 
deformity, dislocation, masses, or muscle atrophy noted. 
Strength in the left deltoids and biceps were full but grip 
strength was diminished at 35 measured by a dynometer.  He 
had active left forward flexion of 0-180 degrees, left 
abduction of 0-160 degrees, left external rotation of 0-85 
degrees and left internal rotation of 0-85 degrees. The 
veteran reported a pressure like pain at 150 degrees of 
abduction and 80 degrees of internal and external rotation.  
It was noted that the veteran experienced fatigue, pain, and 
weakness at seven repetitions of active flexion and extension 
of the left shoulder. No joint laxity, sensation 
abnormalities, or muscle atrophy was noted.  X-rays revealed 
normal alignment.  

On VA orthopedic consultation in May 2005, the veteran gave a 
20 year history of left shoulder pain.  A recent MRI had 
shown a small focal tear in the supraspinatus in the front 
portion of the rotator cuff.  The veteran was noted to have 
150 degrees of forward flexion in the left shoulder with 130 
degrees of abduction.  There was limitation of external 
rotation and some signs of impingement with slight weakness 
of the rotator cuff. 

Law and Regulations

A disability rating is determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  38 C.F.R. § 
4.71a; Diagnostic Code 5003.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Under Diagnostic Code 5201, limitation of motion of the 
shoulder, the criteria for the next higher rating, 20 
percent, is either limitation of motion at shoulder level or 
limitation of motion midway between the side and shoulder 
level.  

Under Diagnostic Code 5203, the criteria for a compensable 
rating is either dislocation or malunion or nonunion of the 
clavicle.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation. 38 C.F.R. § 4.71, Plate I.

Legal Analysis

Under Diagnostic Code 5201, limitation of motion to the 
shoulder level would equate to 90 degrees of forward flexion 
and limitation of motion midway between the side and shoulder 
level would equate to 45 degrees of forward flexion. 

As the most restricted finding of forward flexion was to 150 
degrees and considering painful motion or pain on use, the 
finding does not more nearly approximate forward flexion 
limited to either 90 degrees or 45 degrees of forward 
flexion. 

Also under Diagnostic Code 5203, there is no evidence of 
dislocation or malunion or nonunion of the clavicle. 

For the above reasons, the preponderance of the evidence is 
against the claim for increase, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent for a left shoulder sprain 
and residuals of a clavicle fracture is denied.  



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


